Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
Line 6 of claim 17 recites “et-specific counter”. This is believed to be a typographical error and is interpreted as “set-specific counter” for examination purposes.  
Claims 18-20 are objected to based on their dependencies from claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 2019/0354311).

Regarding claim 1, Ji discloses a method, comprising: performing an access operation on a memory cell; incrementing a value of a first counter based at least in part on performing the [see paragraph 55; a first counter is incremented for each access to a unit area of memory]; determining that the incremented value of the first counter satisfies a threshold, incrementing a value of a second counter based at least in part on determining that the incremented value of the first counter satisfies the threshold [see paragraph 57; a second counter value may be incremented each time a first counter reaches a first threshold]; and performing a maintenance operation on the memory cell based at least in part on determining that the incremented value of the first counter satisfies the threshold [see paragraph 57; a read reclaim operation (maintenance operation) may be performed on the memory when a second counter reaches a second threshold (i.e. the read reclaim is performed as a result of a first counter reaching a first threshold and thus causing the second counter to be incremented and reach the second, triggering threshold)].

Regarding claim 2, Ji discloses the method of claim 1, further comprising: setting the value of the first counter to the incremented value based at least in part on determining that the incremented value of the first counter fails to satisfy the threshold [see paragraph 56; first counter is reset to an initialized value if it meets a threshold when incremented. If the threshold is not met, the value will remain the incremented value (i.e. setting the value)].

Regarding claim 3, Ji discloses the method of claim 1, further comprising: setting the value of the first counter to a baseline value associated with the first counter based at least in part on determining that the incremented value of the first counter satisfies the threshold [see paragraph 56; first counter reset to an initialized value after reaching the threshold].  

Regarding claim 4, Ji discloses the method of claim 1, further comprising: setting the value of the second counter to an incremented value based at least in part on determining that [see paragraph 57; value of second counter incremented by one after first counter reaches a threshold].  

Regarding claim 5, Ji discloses the method of claim 1, further comprising: setting the value of the second counter to a current value of the second counter based at least in part on determining that the incremented value of the first counter fails to satisfy the threshold [see paragraph 57; a second counter continues to be incremented each time a first counter reaches a threshold until the second counter reaches a threshold and is reset to an initialized value (i.e. if the incrementing of the second counter fails to cause the second counter to reach a threshold, the value stays the same until it is incremented again (setting the value))].

Regarding claim 7, Ji discloses the method of claim 1, further comprising: comparing the incremented value of the first counter with the threshold, wherein determining that the incremented value of the first counter satisfies the threshold is based at least in part on comparison, wherein a comparator circuit compares the incremented value of the first counter with the threshold [see paragraphs 42 & 56; memory controller circuitry may include counters which are capable of determining when their count has reached a threshold and notifies a counter manager (i.e. the counter circuitry must contain some type of comparator circuitry to compare the current count to the threshold in order to determine whether a threshold has been reached)]. 

Regarding claim 8, Ji discloses the method of claim 1, wherein the maintenance operation comprises a wear leveling operation [see paragraph 57 a read reclaim operation is performed (and interpreted as a type of wear leveling operation)]. 

[see paragraph 56; counter manager (selector circuit) may set value of first counter to an initialized value when a threshold of the first counter is reached].  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Chou et al. (US 2017/0329542).

Regarding claim 6, Ji discloses the method of claim 1 s discussed above.

Ji does not expressly disclose changing the first threshold to a second threshold, and determining whether the first count reaches this second threshold to perform a maintenance operation.

Chou discloses a memory system in which an access count is maintained and compared to a threshold to determine whether to perform wear-leveling. The threshold may be adjusted and changed from a first value to a second value [see paragraphs 6 & 22].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chou in the system of Ji.

The motivation for doing so would have been to refresh data block more accurately [see Chou, paragraph 7].

Therefore, it would have been obvious to combine Ji with Chou for the benefits listed above, to obtain the invention as specified in claims 6 and 12-16.

Regarding claim 12, the combination discloses a method, comprising:
determining that a first quantity of access operations performed on a memory cell satisfies a first threshold; performing a first wear leveling operation on the memory cell based at least in part on determining that the first quantity of access operations performed on the memory cell satisfies [see paragraph 57; a read reclaim operation (maintenance operation) may be performed on the memory when a first counter causes a second counter to reach a second threshold (i.e. the read reclaim is performed as a result of a first counter counting access operations reaching a first threshold and thus causing the second counter to be incremented and reach the second, triggering threshold)];
receiving a message that indicates a second threshold [see Chou, access threshold value may be adjusted]; determining that a second quantity of access operations performed on the memory cell after performing the first wear leveling operation satisfies the second threshold;  and performing a second wear leveling operation on the memory cell based at least in part on determining that the second quantity of access operations satisfies the second threshold [the combination would disclose performing the method comparing access counts to thresholds as described above (paragraphs 56-57 of Ji), but would now be performed with the adjusted threshold values].

Regarding claim 13, the combination discloses the method of claim 12, further comprising: determining that the second quantity of access operations exceeds the second threshold, wherein determining that the second quantity of access operations satisfies the second threshold is based at least in part on determining that the second quantity of access operations exceeds the second threshold [see Ji, paragraph 57; it is determined whether second counter value exceeds the second threshold].

Regarding claim 14, the combination discloses the method of claim 12, further comprising: determining that the second quantity of access operations matches the second threshold, wherein determining that the second quantity of access operations satisfies the second threshold is based at least in part on determining that the second quantity of access [see Ji, paragraph 57; it is determined whether second counter value exceeds/meets the second threshold].

Regarding claim 15, the combination discloses the method of claim 12, further comprising:
modifying, by a memory device, the first threshold to the second threshold based at least in part on receiving the message [see Chou, paragraphs 22 & 27; access threshold may be adjusted], wherein determining that the second quantity of access operations satisfies the second threshold is based at least in part on modifying the first threshold to the second threshold [the combination would disclose performing the method comparing access counts to thresholds as described above (paragraphs 56-57 of Ji), but would now be performed with the adjusted threshold values of Chou]. 

Regarding claim 16, the combination discloses the method of claim 12, further comprising: performing an access operation on the memory cell after receiving the message, wherein determining that the second quantity of access operations satisfies the second threshold occurs after performing the access operation [see Ji, paragraph second counter is checked to see if threshold is exceeded after an access first causes a first counter to be incremented and reaching a threshold]. 

	

Allowable Subject Matter
Claims 17-20 would be allowable provided the above claim objections are resolved.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 



	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137